Appeal by the defendant from a judgment of the Supreme Court, Kings County (Fisher, J.), rendered August 3, 1989, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Two of the People’s witnesses, who were working in the grocery at the time of the robbery, positively identified the defendant as one of the participants, and both indicated that they knew the defendant from having seen him on prior occasions. Moreover, one of the witnesses testified that the defendant had grabbed the cash register and that another participant had displayed a gun during the commission of the robbery. Contrary to the defendant’s contention, this witness’s testimony was not inherently unreliable, and in any event, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury (see People v Gaimari, *694176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garofolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
We have examined the defendant’s remaining contention and find it to be without merit. Thompson, J. P., Brown, Sullivan and Miller, JJ., concur.